EXHIBIT 29
                                                                         Page 1
 1
 2            UNITED STATES DISTRICT COURT
 3          SOUTHERN DISTRICT OF NEW YORK
 4   ---------------------------------X   *
                                          *
 5   NATIONAL ASSOCIATION FOR THE         *
     ADVANCEMENT OF COLORED PEOPLE,       *
 6   SPRING VALLEY BRANCH, JULIO          *
     CLERVEAUX, CHEVON DOS REIS; ERIC     *                      INDEX NO:
 7   GOODWIN; JOSE VITELIO GREGORIO;      *                      17-CV-8943
     DOROTHY MILLER; HILLARY MOREAU;      *
 8   and WASHINGTON SANCHEZ               *
                                          *
 9                   PLAINTIFFS,          *
                                          *
10             vs                         *
                                          *
11   EAST RAMAPO CENTRAL SCHOOL           *
     DISTRICT and MARYELLEN ELIA, In      *
12   Her Capacity as the Commissioner     *
     of Education of the State of New     *
13   York,                                *
                                          *
14                   DEFENDANTS.          *
     ---------------------------------X
15
16    VIDEOTAPED DEPOSITION of RABBI YEHUDA OSHRY
17                Montebello, New York
18             Tuesday, December 4, 2018
19
20
21
     Reported by:
22
     Mary Agnes Drury, RPR, NYACR, CLR
23
     JOB NO. 151980
24
25

                      TSG Reporting - Worldwide - 877-702-9580
                                                                      Page 7
 1

 2              MS. MATYSTIK:           Jennifer Matystik,          03:10
 3       also of Latham & Watkins, on behalf of                     03:10
 4       plaintiff.                                                 03:10
 5              MR. LYNCH:        Dennis Lynch for the              03:10
 6       non-party witness.                                         03:10
 7              MR. BUTLER:         David Butler for the            03:10
 8       defendants.                                                03:10
 9              VIDEOGRAPHER:           At this time would          03:10
10       the court reporter please swear or affirm                  03:10
11       both the witness and the interpreter and we                03:10
12       may proceed.                                               03:10
13

14   L A W R E N C E G I L L I G,
15       called as an interpreter, having been duly
16       affirmed by the Notary Public to interpret
17       the proceedings from Yiddish to English
18       and English to Yiddish; interpreted
19       as follows:
20

21   R A B B I Y E H U D A O S H R Y,
22       called as a witness, having been duly
23       affirmed by a Notary Public, was examined
24       and testified as follows:                                  03:11
25              MR. LYNCH:        If I may.           We did have   03:11


                       TSG Reporting - Worldwide - 877-702-9580
                                                                    Page 20
 1                    RABBI YEHUDA OSHRY
 2   the school and the house of worship?                          03:26
 3       A.     No, it's the same.                                 03:26
 4       Q.     Would it be appropriate to refer to                03:26
 5   Shaar Ephraim as Yeshiva?                                     03:26
 6       A.     Yes.                                               03:26
 7       Q.     And you said that you run Shaar                    03:26
 8   Ephraim, what does that mean?                                 03:26
 9       A.     I am a part of it and I run it.                    03:26
10       Q.     Does that mean -- the concept I'm                  03:26
11   familiar with is a principal of an elementary                 03:26
12   school or I suppose that runs the school, are                 03:26
13   you the principal of Shaar Ephraim?                           03:26
14       A.     No, I'm not the principal.                         03:26
15       Q.     Do you have an official position at                03:26
16   Shaar Ephraim?                                                03:27
17       A.     Yeah.     I would be the if you want to            03:27
18   call it the administrative, administrator of                  03:27
19   the school.                                                   03:27
20       Q.     Would you be the head master of the                03:27
21   school?                                                       03:27
22       A.     Yes.                                               03:27
23       Q.     Is Shaar Ephraim a private school?                 03:27
24       A.     Yes.                                               03:27
25       Q.     And are the students at Shaar                      03:27


                        TSG Reporting - Worldwide - 877-702-9580
                                                                         Page 27
 1                  RABBI YEHUDA OSHRY
 2   somebody came and asked me, is he not Jewish                       03:34
 3   and he wants to come into the school, I would                      03:34
 4   take him or not.     Yes.       That wouldn't come up              03:34
 5   in my term of being in the school so I can't                       03:34
 6   give you the answer of what would happen at                        03:34
 7   such a time.                                                       03:34
 8       Q.     So understanding there is no                            03:34
 9   requirement to be white, my question is:                      Of   03:34
10   the student body, are all of the students that                     03:34
11   currently attend that Yeshiva white?                               03:34
12       A.     I would say most, but again I told                      03:34
13   them like I told them, there are certain                           03:34
14   children from different countries and they come                    03:34
15   not the color white, we accept them not being                      03:34
16   the color white.                                                   03:34
17       Q.     Are there any black students that                       03:34
18   attend Shaar Ephraim?                                              03:34
19       A.     There was -- there is Utopian Jewish                    03:34
20   people, there's Cayman Jewish people -- Yemen.                     03:34
21              THE INTERPRETER:              Yemen.
22              THE WITNESS:           Yemen.        Thank you.
23       You see, that's the way you'd do it.
24              Sorry, I said a Jewish word, you                        03:34
25       see, that's why we need you today.                             03:35


                        TSG Reporting - Worldwide - 877-702-9580
                                                                        Page 28
 1                    RABBI YEHUDA OSHRY
 2               And they are in all white and they                    03:35
 3       are accepted.                                                 03:35
 4   BY MR. MANGAS:                                                    03:35
 5       Q.      If you walk through the hallways,                     03:35
 6   are you seeing any students who appear                            03:35
 7   non-white, like, black skin?                                      03:35
 8       A.      We don't want them to walk in the                     03:35
 9   hallways.   We keep them in the classrooms or in                  03:35
10   the big room in the synagogue, that's the way                     03:35
11   we want them to grow up.                                          03:35
12               The boys wouldn't know in the                         03:35
13   hallways, we usually try to explain that's not                    03:35
14   the proper place to be in.                                        03:35
15       Q.      That seems like a fair rule.                          03:35
16               So if you went into the classrooms,                   03:35
17   would you see any children with black skin?                       03:35
18       A.      In certain times, yes.                 I don't -- I   03:35
19   can't say -- very low in number.                 And then at      03:35
20   certain times, yes, you would see that.                           03:35
21       Q.      And what times would those be?                        03:35
22       A.      It's not every year.               It could be a      03:35
23   year that they are here, and it could be a year                   03:35
24   that I don't have none of them, and it could be                   03:35
25   a year that's a minimum number.                                   03:36


                       TSG Reporting - Worldwide - 877-702-9580
                                                                     Page 29
 1                    RABBI YEHUDA OSHRY
 2              So it's -- the percentage is a very                 03:36
 3   low percentage.                                                03:36
 4       Q.     Okay.     And then I'll ask the same                03:36
 5   question about Latino students; are there                      03:36
 6   Latino students that attend Shaar Ephraim?                     03:36
 7              INTERPRETER:           Spanish.                     03:36
 8              THE WITNESS:           Jewish?         Because we   03:36
 9       have Spanish boys from Brazil that are                     03:36
10       Jewish, but they're Latinos, so if that's                  03:36
11       what's called Spanish, right?                              03:36
12              INTERPRETER:           What do you mean by          03:36
13       Latinos?                                                   03:36
14   BY MR. MANGAS:
15       Q.     So I'm asking about ethnically                      03:36
16   Latino; so, born in countries like South                       03:36
17   America.
18       A.     Yes.                                                03:36
19       Q.     Mexico.                                             03:36
20       A.     South America.             Mexico, not that I       03:36
21   can remember, but South America, yes.                          03:36
22       Q.     And about how many of those students                03:36
23   attend Shaar Ephraim?                                          03:36
24       A.     It depends.          If they're bright              03:36
25   students and they've been accepted at there, we                03:37


                        TSG Reporting - Worldwide - 877-702-9580
                                                                        Page 93
 1                    RABBI YEHUDA OSHRY
 2   BY MR. MANGAS:                                                    04:58
 3       Q.      Do the candidates that you've spoken                  04:58
 4   with in past school board elections, do those                     04:58
 5   candidates typically run together as -- I'm                       04:58
 6   going to use the word "slate."                                    04:58
 7               Let me ask this question first:                  If   04:58
 8   I use the word "slate" do you understand what I                   04:58
 9   meant?                                                            04:58
10       A.      Yeah, take my kids slating.                           04:58
11       Q.      I am not using the word "sled," I'm                   04:58
12   using the word "slate."                                           04:58
13               (Interpreter is interpreting.)                        04:58
14               THE WITNESS:         No.                              04:58
15       Q.      Do the candidates that you've spoken                  04:58
16   with in the elections in 2018, 2017, or 2016,                     04:58
17   have you understood that those candidates are                     04:59
18   running together with other candidates?                           04:59
19       A.      I didn't -- it didn't come into my                    04:59
20   mind in a row three, that's why I didn't                          04:59
21   recall.   Again, to tell you if there was the                     04:59
22   same or not in the same, that wasn't my -- it                     04:59
23   could have been four people come to me and say,                   04:59
24   I would support them all.                                         04:59
25               As long as they are good people, I                    04:59


                       TSG Reporting - Worldwide - 877-702-9580
                                                                       Page 94
 1                      RABBI YEHUDA OSHRY
 2   don't care if it's eight, if they can run                        04:59
 3   eight, let them run as much as they could.                       04:59
 4               To me, it doesn't make a difference                  04:59
 5   of how much they run or if they run, as long as                  04:59
 6   they are good people, I would tell them, you're                  04:59
 7   accepted.                                                        04:59
 8       Q.      Are you familiar with the fact that                  04:59
 9   each candidate for school board is required to                   04:59
10   submit a nominating petition to become eligible                  05:00
11   for election?                                                    05:00
12               (Interpreter is interpreting.)                       05:00
13               THE WITNESS:           Petitions.            Yeah,   05:00
14       yeah.     Do I know of everybody has to give                 05:00
15       it?     Yes.                                                 05:00
16       Q.      Have you been involved in the past                   05:00
17   elections in helping gather signatures for the                   05:00
18   nominating petitions?                                            05:00
19       A.      The answer is no.                                    05:00
20       Q.      Have you in the past elections                       05:00
21   submitted nominating petitions on behalf of                      05:00
22   candidates?                                                      05:00
23       A.      Yes.                                                 05:00
24       Q.      What candidates have you submitted                   05:00
25   nominating petitions on behalf of?                               05:00


                         TSG Reporting - Worldwide - 877-702-9580
                                                                          Page 95
 1                    RABBI YEHUDA OSHRY
 2       A.     I don't recall.                                          05:00
 3       Q.     I'm going to pull out the quiz'                          05:00
 4   sheet again and ask you some names and you'll                       05:00
 5   let me know if you recall.                                          05:00
 6              So I'll start in 2018.                                   05:01
 7              Did you submit a nominating petition                     05:01
 8   on behalf of Joel Trieger?                                          05:01
 9       A.     Let me tell you, I don't know, and                       05:01
10   let me tell you what it is.             They used to -- I           05:01
11   was the one to bring it in.             I don't know in             05:01
12   what --                                                             05:01
13              (Witness is speaking with                                05:01
14       interpreter.)                                                   05:01
15              INTERPRETER:          On me, I was the                   05:01
16       person that was appointed to bring it in, I                     05:01
17       brought it in.                                                  05:01
18              THE WITNESS:          So I didn't know                   05:01
19       anything of that.          I was -- this was my                 05:01
20       typical honor, I used to bring it in.                    This   05:01
21       was my -- I didn't do anything in it, but I                     05:01
22       was the man who came in and brought it in                       05:01
23       for all those years.             I can't say all, but           05:01
24       most of those years, bring it in.                               05:01
25   BY MR. MANGAS:                                                      05:01


                       TSG Reporting - Worldwide - 877-702-9580
                                                                Page 130
 1

 2                  C E R T I F I C A T E
 3

 4   STATE OF NEW YORK       )
 5                           ) ss.:
 6   COUNTY OF ONONDAGA      )
 7

 8              I, Mary Agnes Drury, a Notary Public
 9        within and for the State of New York, do
10        hereby certify:
11              That RABBI YEHUDA OSHRY, the witness
12        whose deposition is hereinbefore set forth,
13        was duly sworn by me and that such
14        deposition is a true record of the
15        testimony given by such witness.
16              I further certify that I am not
17        related to any of the parties to this
18        action by blood or marriage; and that I am
19        in no way interested in the outcome of this
20        matter.
21              IN WITNESS WHEREOF, I have hereunto
22        set my hand this 8th day of December, 2018.
23

24                               -------------------------
25                               Mary Agnes Drury

                     TSG Reporting - Worldwide - 877-702-9580
                                                                      Page 131
 1

 2                                INDEX
 3   WITNESS/EXAMINATIONS                                      PAGE
 4   RABBI YEHUDA OSHRY
 5   EXAMINATION BY MR. MANGAS                                         8
 6

 7                        OSHRY EXHIBITS
 8   NUMBER        DESCRIPTION                                   PAGE
 9   Exhibit 1    What's App Excerpts Bates                        100
10                Stamped ERCSD_GROSSMAN_490 to
11                '503, 14-Pages
12   Exhibit 2    Subpoena, Dated 9/24/18,                         123
13                19-Pages
14

15

16                          *         *          *
17

18

19

20

21

22

23

24

25


                    TSG Reporting - Worldwide - 877-702-9580
